F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       April 5, 2007
                           FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                       Clerk of Court

    DIAN A N EZ,

               Plaintiff-Appellant,

    v.                                                 No. 05-2265
                                             (D.C. No. CIV-04-444-BR B-RLP)
    B HP N A V A JO CO A L C OM PANY,                   (D . N.M .)

               Defendant-Appellee.



                            OR D ER AND JUDGM ENT *


Before L UC ER O, M cKA Y, and GORSUCH, Circuit Judges.




         Diana Nez alleges that her former employer, BHP N avajo Coal Company

(BHP), terminated her employment in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-2 to 2000e-17. The district court granted

summary judgment in favor of BHP after determining that M s. Nez, a Navajo,

failed to identify a material factual dispute suggesting that she was discharged




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
due to her race, gender, or in retaliation for her activities on behalf of female

employees or that she was subjected to a sexually hostile work environment. Our

review of the district court record confirms that entry of summary judgment was

appropriate. 1

                                           I

       M s. Nez worked as an electrician for BHP N avajo M ine or related mines

from 1990 through October 3, 2003. In the fall of 2000, M s. Nez, as union

steward, filed an unsuccessful grievance on behalf of a co-employee, alleging that

the employee’s supervisor, Darren Shondee, failed to treat the co-employee and

other females with respect. M s. Nez was transferred to an electrical crew in

February 2002, under the supervision of M r. Shondee. W hile supervising

M s. Nez, M r. Shondee criticized her, harshly enforced work rules against her, and

acted in an underhanded manner. At the same time, M r. Shondee allegedly gave

more favorable treatment to a female employee who was willing to spend time

with him during and after work hours. M s. Nez filed a harassment charge against

M r. Shondee with BHP. Although BHP took no action on the charge, in M arch

2003 it reassigned her to another crew supervised by James Smith.



1
       In outlining the facts, we view the evidence in the light most favorable to
M s. Nez. Baca v. Sklar, 398 F.3d 1210, 1213 (10th Cir. 2005). However, we
state only those facts essential to the resolution of the matters appealed to us.
The district court’s comprehensive memorandum opinion and order granting
summary judgment provides a more detailed chronology of the events giving rise
to this litigation. See R., Doc. 31.

                                          -2-
      W hile on M r. Smith’s crew, M s. Nez ran afoul of BHP’s attendance policy.

BHP requires employees to prearrange with a supervisor proposed absences for

reasons other than sickness or injury. A sick or injured employee must report a

need to be absent in advance of the shift or as soon as possible afterwards. Three

unexcused absences in a six-month period leads to a presumption of termination.

      M s. Nez was absent from work three times in a ten-day period in September

2003. She failed to report for a scheduled overtime shift on September 21

because she did not wish to work at a lower classification pay. M s. Nez held the

belief that, because she had volunteered for the shift, show ing up was also

voluntary. Next, on September 28 she notified a lead person, but not her

supervisor, that she w ould not report for her scheduled shift because she had just

become engaged to be married. Finally, on September 30 she did not show up for

her scheduled shift or call to report off. The next day she came to work, but was

sent home for medical reasons. W hile at work, she told her supervisor a personal

issue prevented her from calling him. She subsequently submitted a note from a

traditional medicine woman indicating that she had conducted ceremonies for

M s. Nez on September 30 and October 1 to alleviate symptoms related to

emotional and physical stress.

      BHP considered all three absences unexcused. In particular, her supervisor

for the September 21 shift marked her as unexcused because working a scheduled

overtime shift is required under the parties’ collective bargaining agreement.

                                         -3-
M r. Smith also declined to accept M s. Nez’s reasons for her failure to call on

September 30 about her regularly scheduled shift. On October 3, 2003, he

decided to apply BHP’s absenteeism policy and terminate her employment for

three unexcused absences. At the time, he was unaware of M s. Nez’s efforts on

behalf of women employees in pursuing the grievance against M r. Shondee.

      Through counsel, M s. Nez brought this action claiming discriminatory

discharge, sexual harassment, and retaliation. BHP filed a motion for summary

judgment. Because M s. Nez sought to prove her Title VII claims solely through

indirect or circumstantial evidence, the district court analyzed the motion under

the burden-shifting framework established by M cDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-04 (1973).

      M cDonnell Douglas first requires the aggrieved employee to
      establish a prima facie case of prohibited employment action. . . . If
      the employee makes a prima facie showing, the burden shifts to the
      defendant employer to state a legitimate, nondiscriminatory reason
      for its adverse employment action. If the employer meets this burden,
      then summary judgment is warranted unless the employee can show
      there is a genuine issue of material fact as to whether the proffered
      reasons are pretextual.

Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005) (quotations and citation

omitted).

      To show pretext, a plaintiff must demonstrate “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the

employer’s proffered legitimate reasons for its action that a reasonable factfinder



                                          -4-
could rationally find them unw orthy of credence and hence infer that the

employer did not act for the asserted non-discriminatory reasons.” Anderson v.

Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999) (quotation omitted).

“M ere conjecture that the employer’s explanation is pretext is insufficient to

defeat summary judgment.” Id. (quotation omitted).

      Applying these standards, the district court concluded that M s. Nez had

established prima facie claims of race and gender discrimination, in that she

belongs to a protected class, was qualified for her position, was discharged

despite her qualifications, and her position was not eliminated after her discharge.

See Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1201

(10th Cir. 2006) (setting out relevant prima facie case of discriminatory

discharge). The court decided, however, that BHP had come forward with

absenteeism as a legitimate, nondiscriminatory reason for the discharge and that

M s. Nez failed to create a triable issue of fact as to whether this reason was

pretextual. Thus, M s. Nez did not satisfy the third step of the

M cDonnell-Douglas framew ork.

      Turning to M s. Nez’s claim of unlawful retaliation, the court noted that

M r. Smith, the supervisor who made the termination decision in 2003, was

unaw are of her efforts in 2000 to modify M r. Shondee’s treatment of women. In

the absence of evidence indicating a causal connection between the adverse action

and the protected activity, M s. Nez had failed to establish a prima facie case of

                                          -5-
retaliation. See Argo, 452 F.3d at 1202 (explaining prima facie retaliation case

includes a showing “(1) that [plaintiff] engaged in protected opposition to

discrimination, (2) that a reasonable employee would have found the challenged

action materially adverse, and (3) that a causal connection existed between the

protected activity and the materially adverse action”).

      Finally, the district court determined that M s. Nez had not provided

evidentiary support for her claim of a sexually hostile work environment. None

of the alleged harassment incidents were gender-based, as required for this type of

claim under Title VII. See Harsco Corp. v. Renner, 475 F.3d 1179, 1186

(10th Cir. 2007) (“[T]he harassment must be because of the plaintiff’s sex.”).

M oreover, the claim was not advanced by allegations of M r. Shondee’s favoritism

toward a more compliant female employee. See Taken v. Oklahoma Corp. Com’n,

125 F.3d 1366, 1369-79 (10th Cir. 1997) (stating that Title VII prohibits gender

discrimination, but not disfavor based on supervisor’s ties with another

employee).

      Based on its conclusions, the district court issued an order granting BHP’s

summary-judgment motion and entered judgment in favor of BHP. M s. Nez

appealed, proceeding pro se in this court.

                                         II

      W e review the district court’s grant of summary judgment de novo. Young

v. Dillon Co., 468 F.3d 1243, 1249 (10th Cir. 2006). Summary judgment is

                                         -6-
proper where “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      In her appellate brief, M s. Nez raises five issues that she w ishes this court

to consider. These arguments, however, are based on documents attached to her

brief but not presented to the district court in its adjudication of the summary

judgment motion. 2 Under this court’s clear precedent, “[o]ur examination on



2
      The newly raised evidence and corollary arguments include:

      (1) A document reporting that M s. Nez was making progress on mental
      health issues under a traditional healing approach endorsed by BHP.
      A ccording to M s. N ez, B HP failed to produce this document, which show s
      that the B HP human resources department “could have stopped [her]
      termination if they would have acknowledge[d] receipt of this
      documentation,” Aplt. Br. at 5.

      (2) An absence or tardiness form, signed by a non-supervisory employee,
      indicating M s. Nez had called in sick on M arch 11, 2002, and that her
      absence was excused. M s Nez argues that this “documentation affirms that
      lead persons do . . . have the authority to excuse an absence.” Id. at 6.

      (3) Documents allegedly showing her calls to a lead person about her
      September 28 absence. Id. at 7.

      (4) A document relating to the proper form of notices concerning discipline
      for absenteeism. M s. Nez does not make an explicit argument about the
      significance of the document. Id. at 6.

      (5) A copy of a BHP classified advertisement seeking applications for a
      maintenance electrician position. M ost of M s. Nez’s argument concerning
                                                                    (continued...)

                                          -7-
review is confined to an examination of materials before the lower court at the

time the ruling was made. W e will not reverse the grant of summary judgment

based on evidence not before the district court.” Lantec, Inc. v. Novell, Inc.,

306 F.3d 1003, 1022 (10th Cir. 2002) (quotations omitted); see also Fed. R. App.

P. 10(a) (stating that the record on appeal consists of the papers and exhibits filed

in the district court; transcript of proceedings, if any; and a certified copy of the

docket entries prepared by the district court). Although M s. Nez is a pro se

appellant and entitled to have her filings construed liberally, “pro se parties

[must] follow the same rules of procedure that govern other litigants.” Nielsen v.

Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (quotation omitted). W e are

constrained from considering M s. Nez’s appellate arguments.

         M oreover, we have carefully examined the district court record. After our

de novo review, we conclude that the district court’s order of July 19, 2005

applied the proper standards, conducted an appropriate analysis, and reached the

correct result. Accordingly, we affirm for substantially the reasons given by the

district court and summarized above.

                                                       Entered for the Court

                                                       Neil M . Gorsuch
                                                       Circuit Judge



2
    (...continued)
          this document has been redacted pursuant to this court’s order of
          August 18, 2006. Id. at 7.

                                           -8-